Citation Nr: 0910605	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  05-23 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the previously denied claim for entitlement to service 
connection for a respiratory disorder, to include chronic 
bronchitis.

2.  Entitlement to service connection for a respiratory 
disorder, to include chronic bronchitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 
1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, in which the RO declined to reopen the 
previously denied claim for service connection for chronic 
bronchitis.

In April 2007, the claim was remanded in order to provide the 
Veteran appropriate notice concerning the adjudication of 
reopened claims.

The issue of entitlement to service connection for a 
respiratory disorder, to include chronic bronchitis addressed 
in the REMAND portion of the decision below is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. In a December 1975 rating decision, the RO denied the 
Veteran's claim for service connection for chronic 
bronchitis.  The Veteran did not appeal this decision and it 
is now final.

2. Evidence received since the December 1975 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a respiratory disorder 
to include chronic bronchitis, i.e., evidence of treatment 
for a respiratory disorder from at least 1995 to the present 
with a current diagnosis of a chronic respiratory disorder. 
It therefore raises a reasonable possibility of 
substantiating this claim.


CONCLUSION OF LAW

Evidence received since the December 1975 rating decision is 
new and material and the criteria to reopen the previously 
denied claim for entitlement to service connection for 
chronic bronchitis are met. 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

I. New and Material

In a December 1975 rating decision, the RO denied service 
connection for chronic bronchitis.  Service connection for 
chronic bronchitis was denied because, while shown during 
active service and diagnosed on the last VA examination 
conducted in October 1975, it was determined by the RO to be 
mild and not considered disabling to a compensable degree.  
Therefore, the RO determined that service-connection could 
not be warranted for chronic bronchitis.

The RO gave notice of the December 1975 rating decision in 
the same month. The Veteran did not appeal the decision and 
it became final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers. 
"Material" evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. 38 C.F.R. § 3.156(a). New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id. When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510 (1992).

Evidence submitted since the December 1975 rating decision 
include includes VA treatment records from 1995 through 2005 
showing complaints of cough and allergy symptoms with 
treatment for respiratory conditions including sinusitis, 
bronchitis, and chronic obstructive pulmonary disease (COPD).  
The most recent medical evidence, dated in 2004 and 2005, 
reflects that the Veteran was prescribed Albuterol, 
Ipratropium, Flunisolide, and Guaifenesin.

In January 2005, the Veteran underwent VA examination.  The 
examiner observed that the Veteran had rather profound 
hearing loss and that communication for him was difficult, 
approximating 95 percent ineffective.  The examiner stated he 
could not tell whether the Veteran could not hear what he was 
saying or whether no response to a particular question was 
appropriate.  The Veteran provided no complaints and answered 
not at all or negatively to almost all interview questions.  

The examiner observed that the Veteran had a history of 
treatment for allergic rhinitis and congestive heart failure, 
but the results of chest X-rays taken in June 2004 showed 
marked cardiomegaly without congestive elements in the lung 
field.  The Veteran was observed to still be smoking.  
Examination was negative for chest and lung symptoms, 
abnormalities and other findings, and no current bronchitis 
or residual disability of chronic bronchitis was found.  
However, pulmonary function tests (PFTs) revealed a FEV1 
measured at 41 predicted, which is considered disabling under 
38 C.F.R. § 4.97.

Subsequent to the January 2005 VA examination, the RO 
received additional VA treatment records.  These records show 
a history of COPD, with clinical findings of chronic airway 
obstruction.  

The record now contains medical evidence demonstrating that 
the Veteran continued to be diagnosed with and receive 
treatment for respiratory conditions after his discharge from 
active service, including bronchitis and COPD, and that he 
now presents with chronic airway obstruction. 

This evidence is new in that it was not previously for 
record.

This evidence establishes that the Veteran has received 
treatment for respiratory conditions that can be considered 
chronic from just after his discharge from active service to 
the present.  This evidence is therefore also material.

Accordingly, reopening the claim for service connection for a 
respiratory condition to include chronic bronchitis is 
warranted.


ORDER

The previously denied claim for service connection for 
chronic bronchitis is reopened.


REMAND

The Veteran seeks service connection for a chronic 
respiratory disorder to include chronic bronchitis.  

The Veteran's reports of medical history and examination at 
entrance to active service showed no complaints or findings 
of any respiratory condition.  Service treatment records show 
that the Veteran was treated during active service for upper 
respiratory complaints on several occasions and was diagnosed 
with bronchitis prior to his discharge.  His reports of 
medical history and examination at discharge from active 
service shows complaints of ear, nose, and throat trouble but 
no findings of any respiratory disorder.  

VA examination conducted in October 1975-three months after 
his discharge from active service in July 1975-reveals that 
the Veteran was diagnosed with chronic bronchitis, mild to 
moderate. 

VA treatment records from 1995 to 2005 shows consistent 
treatment for respiratory conditions including sinusitis, 
bronchitis, COPD and chronic airway obstruction, in addition 
to allergic conditions.

The Veteran worked for the U.S. Postal Service.  An attempt 
must be made to obtain any medical records associated with 
his service.

The January 2005 VA examiner noted that the Veteran's hearing 
disabilities made it difficult to interview the Veteran and, 
hence, the Veteran did not participate effectively in the 
examination.  VA treatment records since show that the 
Veteran underwent additional treatment in an attempt to 
repair the left ear.  The Veteran should be given another 
examination to determine the nature, extent, and etiology of 
his current respiratory disorder with review of the entire 
claims file.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the claim is REMANDED for the following:

1. Ask the Veteran to identify all VA and 
non-VA health care providers who treated 
him for his claimed respiratory condition 
from his discharge from active service in 
1975 to the present. Ensure that all 
identified private and VA medical 
treatment records that are not already of 
record are obtained.  

2. Obtain any medical health treatment 
records and examination reports for the 
Veteran from the USPS.  Request 
additional information from the Veteran 
as required.

3. For items #1 through #2, take all 
necessary follow-up actions, as 
indicated. Document negative responses 
and inform the Veteran so that he may 
attempt to procure any missing records on 
his own.

4. Schedule the Veteran for an 
examination with an appropriate medical 
professional to determine the nature, 
extent, and etiology of any current 
respiratory pathology. All indicated 
tests and studies should be performed. 
The claims folder, including a copy of 
this remand, must be provided to the 
examiner in conjunction with the 
examination.

Care should be taken in examining the 
Veteran to obtain the best possible 
participation, considering his hearing 
disability, to obtain a clear 
understanding of the Veteran's complaints 
and history.

The examiner should state whether it is 
at least as likely as not that any 
diagnosed respiratory pathology had its 
onset during active service or within the 
presumptive period or, in the 
alternative, is the result of his active 
service or any incident therein. All 
opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.

5. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claim for service connection 
for a chronic respiratory disorder to 
include chronic bronchitis with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand. If any decision 
remains adverse to the Veteran, provide 
him and his representative with a 
supplemental statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


